10
1

12

13.
er
15:
17]
ial
19
‘20
21
22] +
23

24

26

 

Case 2:20-cv-01251-MJP Document 1-1 Filed 08/19/20 Page 1 of 4
\CONrORM RETURN.

 

ra fede ee A tp Rey wee
a
SUNF2 9.2020;
‘HEIDPERCY=
» seegeme COUNTY CLERK -scu:
kSNOHOMISH:CO2WASH:.

INTHE. SUPERIOR COURT:OF THE STATE OF ‘WASHINGTON.
’ -IN-AND'FOR SNOHOMISH: COUNTY

" NASRULLAH CHAUDHRY; and hig ‘marital. Lo

community; | noi@0; 2 ‘P3444 31.
Plaintiffs, |

. . |: COMPLAINT; FOR’ PERSONAL.

WALMART: INC.a foreign forsprefit company; ~ :
‘and John‘* Does’ J- 5,

Tan >>. +... Défendants.

a

COMES NOW the plaintiff, by and trough her affomney; Maik WD. O’fiailoran and
" Gosanko &.O’Halloran, PLLC: for cause of action, and state and allege as: ‘follows:
. oe 1. PLAINTIFFS”
1.1 - Plaintiff:Nasruliah Chatsdhy is, and.was at all material.times,:a tésident of California,
| | " HDERENDANTS
2:1 ‘Defendanis’ Walmari, Ine.-(* ‘Waliniart™) Was at allmaterial times-believed to'be'a

 

forcien for:profit. corporation’ doing biisinéss i in Snohomish bGouni: Washingtoa. All acts’

(2.2. Defendants John:Dees os i-Sare uiikiiGWn individuals or entities sino way hiv use

or contributed to the events giving tisé'to this action; or who may have beén an’ émployee, contractor,

| employer or priicipal 6f the above-named déféndanis, ‘or an unknown ‘individual. ‘who may have been’
2 acting. within the course and scope ‘of his/her émployment/agency with ‘the defendant or.a different

x

COMPLAINT FOR PERSONAL INJURIES - i, :GOSANKO'& O'HALLORAN, PLLC

7900 SE 28™ STREET, SUTTE S00.
“MERCER ISLAND, WA 98040-6004

 

(208) 275- -0700:

 
10

ll

12

13

14

15

16

17

18

19

21

26

 

Case 2:20-cv-01251-MJP Document 1-1 Filed 08/19/20 Page 2 of 4

corporation at the time of the incident alleged. When their identities become known, the Complaint
will be amended to reflect that knowledge.
Il. VENUE AND JURISDICTION

3.1 The events forming the basis of each cause of action occurred in Snohomish County
Washington and, therefore, venue is proper in this Court. This Court has jurisdiction over the subject
matter of, and the parties to, this action.

IV. FACTS OF CAUSE OF ACTION

4.1 Onor about July 2, 2017, Nasrullah Chaudhry was traveling through Washington State
ona vacation with his family. He went to Walmart at 1400 164" SW in Lynwood, Washington to
shop for an automobile battery.

4.2‘ Nasrullah was a business invitee of Walmart.

4.3. As Mr. Chaudhry attempted to pick up a car battery, a metal sign fell from above and

’ landed on his head. Mr. Chaudhry’s head split open and began bleeding significantly. Someone

passing by saw Mr. Chaudhry in distress and called for an employee. Someone called 911.

4.4 The Walmart employee or a manager have him her business card, and she told him that
Walmart would pay the bill. Mr. Chaudhry was concerned about riding in the ambulance, so declined
the ride from paramedics. He took the hospital address from paramedics and went to the hospital on
his own with his wife.

4.5 The Emergency Room doctors closed his head wound with staples and advised him to
rest. By the next day, Mr. Chaudhry was feeling very dizzy and forgetful, so he returned to the ER,
where they took a CT and provided medications for pain and sleep. He continued to experience
significant symptoms that essentially ruined the remainder of the planned vacation. He could no
longer drive long distances, and he and his family made their way back to California slowly, using
rest stops to sleep along the way. Nas Chaudhry’s injuries included headaches, dizziness, memory
loss, focus problems, balance, hearing, vision changes, cut to his head, neck pain, speaking

difficulties extreme fatigue, irritability, and unusual anger.

COMPLAINT FOR PERSONAL INJURIES - 2 GOSANKO & O'HALLORAN, PLLC
7900 SE 28™ STREET, Suite 500
MERCER ISLAND, WA 98040-6004

 

(206) 275-0700

 
10

Nn

12

13

14

15

16

vi

18

19

21

26

 

Case 2:20-cv-01251-MJP Document 1-1 Filed 08/19/20 Page 3 of 4

4.6 The actions of Walmart were negligent, falling below the standard of care
required by the laws of the State of Washington. Walmart failed to maintain the store in a proper
condition for the safety of their business invitees, and Walmart failed to exercise reasonable care
under the circumstances.

4.7 The injuries to Mr. Chaudhry were solely caused by the negligence of Walmart and its
employees.

4.8 As adirect, proximate, and foreseeable result of the negligence of defendants,
Nasrullah Chaudhry suffered injuries that are permanent, painful and progressive, and he has
incurred, and may continue to incur, economic damages, as that term is defined in RCW 4.56.250 that
have not been paid by defendants.

4.9 Asa further direct, proximate, and foresecable result of the negligence of defendants,
Nasrullah Chaudhry suffered and continues to suffer non-economic damages, as that term is defined
in RCW 4.56.250, in amounts as will be proved at the time of trial.

4.10 Walmart has not paid for the damages caused to Nasrullah Chaudhry.

4.11 Nasrullah Chaudhry’s wife has a claim for loss of consortium.

4.12 Because John Does 1-5 may have caused or contributed to the events giving rise to this
action, or were employees of Walmart or contractors working for Walmart, John Does 1-5 may be
liable to the plaintiff to the full extent as Walmart under individual theories of negligence, or the

theory of respondeat superior or principal/agency.

WHEREFORE, the plaintiffs pray for judgment against the defendants, jointly and severally,
as follows:

A. For special damages in an amount to be proved at the time of trial;

B For general damages in an amount to be proved at the time of trial;

C. For costs and disbursements, including statutory and reasonable attorney fees:

D

For pre-judgment interest on all special damages;

COMPLAINT FOR PERSONAL INJURIES - 3 GOSANKO & O'HALLORAN, PLLC
7900 SE 28™ STREET, SUITE S00
MERCER ISLAND, WA 98040-6004

 

(206) 275-0700

 
10
i
12
13
14
15
16
17
18

19

21

26

 

Case 2:20-cv-01251-MJP Document 1-1 Filed 08/19/20 Page 4 of 4

E. For post- pdeme nt int rst onthe e ntze jdgme ntunti pd infull;ard
F. For such othe ra rd further rlefas the C ourtmaydeem psta nd equ table.

DATED ths 18" day of Jum ,2020.

GOSAN KO & O'HALLORAN PLLC

By Mark O Halloran
Mak W D.07H alomnW SBA #33149
A ttorrey for Pla intiff

CON PLANT WR PERSOX AL IW OJURIBS-4 GOSANKO & O'HALLORAN, PLLC

7900 SE 28" STREET, Suite 500
MERCER ISLAND, WA 98040-6004

 

(206) 275-0700

 
